                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                               ASHEVILLE DIVISION
                                  1:17-cv-301-FDW

MARCUS A. WILSON,                    )
                                     )
            Plaintiff,               )
                                     )
      vs.                            )
                                     )                                ORDER
                                     )
FNU WILSON, et al.,                  )
                                     )
            Defendants.              )
____________________________________ )

       THIS MATTER is before the Court on its August 14, 2018, Order requiring Plaintiff to

file an Amended Complaint. (Doc. No. 6).

       The Complaint was dismissed on initial review pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii).

(Doc. No. 6). The Court granted Plaintiff 14 days to file an Amended Complaint and warned him

that failure to do so would result in this case’s dismissal without prejudice. (Doc. No. 6 at 4).

Plaintiff has failed to comply with the Court’s August 14, 2018, Order by filing an Amended

Complaint and the time to do so has now expired. In addition, Plaintiff’s mail has been returned

as undeliverable and has failed to inform the Court of his change of address. See (Doc. No. 7).

Plaintiff appears to have abandoned this case and the Court is unable proceed. This case is therefore

dismissed without prejudice. Fed. R. Civ. P. 41(b) (“If the plaintiff fails to prosecute or to comply

with these rules or a court order, a defendant may move to dismiss the action or any claim against

it.”); Link v. Wabash R.R. Co., 370 U.S. 626, 631-33 (1962) (although Rule 41(b) does not

expressly provide for sua sponte dismissal, a district court has the inherent power to dismiss a case

for lack of prosecution or violation of a court order).


                                                  1
                          IT IS, THEREFORE, ORDERED that:

                          (1) This action is dismissed without prejudice for Plaintiff’s failure to file an Amended

                             Complaint pursuant to this Court’s order dated August 14, 2018.

                          (2) The Clerk of this Court is directed to terminate this action.

Signed: October 3, 2018




                                                                    2
